EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, and 18 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
generating a first logical index with a fixed schema for storing structured data, wherein the first logical index comprises a first configuration index and a first performance index, wherein the first configuration index is constructed to store key value pairs that vary based upon a type of the structured data, wherein the first configuration index stores performance related information in a series of indexes, and wherein the first configuration index and the first performance index are associated with one another using an object identifier for a traditional data element; 
generating a second logical index for storing unstructured data in a schema independent manner, wherein the second logical index comprises a second configuration index and a second performance index; 
generating an identifier hash, different than the object identifier for the traditional data element, in real-time based upon uniquely identifying fields of the unstructured data; and 
utilizing the identifier hash to link the second configuration index to the second performance index of the second logical index.
Claims 2-10, 12-17, 19, and 20 are allowed by virtue of their dependency from claims 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157